Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 1 of 7 Page ID #:300


       Devon K. Roepcke (SBN 265708)
  1    LAW OFFICES OF DEVON K. ROEPCKE, PC
  2    170 Laurel Street
       San Diego, CA 92101
  3    Tel: 619-940-5357
       EMAIL: droepcke@lawdkr.com
  4

  5    Attorneys for Plaintiff, KOWALL VENTURES, LLC

  6    MATTHEW ABBASI, ESQ.; SBN 215030
  7    ABBASI LAW CORPORATION
       6320 CANOGA AVE., SUITE 220
  8    WOODLAND HILLS, CA 91367
       TELEPHONE: (310) 358-9341
  9    EMAIL: matthew@malawgroup.com
  10
       ATTORNEYS FOR DEFENDANTS,
  11   VINCENT MEHDIZADEH aka VINCENT ZADEH;
  12
       JAIME ORTEGA, and PINEAPPLE VENTURES, INC.

  13                        UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15
                           WESTERN DIVISION – LOS ANGELES
  16

  17
        KOWALL VENTURES, LLC, an                     Case No.: 2:20-cv-03012-FMO-JEM
  18    Arizona limited liability company;
                                                     ASSIGNED TO THE HONORABLE,
  19                       Plaintiff,                FERNANDO M. OLGUIN
  20         v.
                                                        JOINT RULE 26(f) REPORT
  21    VINCENT MEHDIZADEH aka
        VINCENT ZADEH, an individual;                Status Conference Date
  22
        JAIME ORTEGA, an individual;                 Date:    April 22, 2021
  23    and                                          Time: 10:00 A.M.
        PINEAPPLE VENTURES, INC., a                  Place: 350 W. 1st Street, 6th Floor,
  24    California corporation;                              Courtroom 6D,
  25                                                         Los Angeles, CA 90012
                           Defendants.
  26

  27

  28

                                                   1
                                         Joint Rule 26(f) Report
Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 2 of 7 Page ID #:301



  1           Pursuant to the Federal Rule of Civil Procedure 26(f) and the Court’s Order Setting

  2    Rule 26(f) Scheduling Conference, Plaintiff Kowall Ventures, LLC (hereinafter “KV”) and
       Vincent Mehdizadeh aka Vincent Zadeh, Jaime Ortega, and Pineapple Ventures, Inc.
  3
       (hereinafter referred to collectively as “Defendants”) respectfully submit this Joint Rule
  4
       26(f) Report:
  5
          A. STATEMENT OF THE CASE
  6
                                                Factual Synopsis:
  7
              Kowall Ventures, LLC, is an Arizona limited liability company. It consists of two
  8
       members, Green Grass Partners, Inc. and M&O Investments, Inc. (Decl. Walling ¶¶ 2-3).
  9
              Defendant, Pineapple Ventures, Inc. (hereafter referred to as “PV”) PV operates a
  10
       cannabis delivery service in Los Angeles, California.
  11
              Vincent Mehdizadeh aka Vincent Zadeh (hereafter referred to as “Zadeh”) is the co-
  12
       founder of PV. Jaime Ortega (hereafter referred to as “Ortega”) is the Chief Financial
  13
       Officer and sole Director of PV.
  14          This matter arises from a contract concerning the financing of vehicles needed for
  15   the delivery and transportation of cannabis. In or around April of 2019, Zadeh began
  16   communicating with KV regarding PV’s desire to purchase additional vehicles to increase
  17   PV’s cannabis delivery service.
  18          On April 15, 2019, KV entered into a Finance Payment Agreement (hereafter
  19   referred to as the “Agreement”) with PV which is attached to the Complaint. According to
  20   the Agreement, KV paid $200,000.00 to finance the purchase of the vehicles, and in
  21   exchange, PV agreed to make monthly payments of $1,500.00 per vehicle, or $15,000.00,
  22   for 36 months commending May 15, 2019.

  23          After entering the Agreement, PV made its monthly payments in May, June, and

  24   July of 2019, totaling $45,000.00, then ceased payments because PVI claims that the

  25   Agreement is usurious under California law. KV disputes PVI’s contentions and asserts
       that the Agreement complies with all laws. After this case was filed, PVI made a good
  26
       faith payment of $10,000 to start settlement discussions which are ongoing but yet to
  27
       produce any results.
  28

                                                      2
                                            Joint Rule 26(f) Report
Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 3 of 7 Page ID #:302



  1           KV alleges that Defendants misrepresented their intentions regarding what the

  2    $200,000.00 would be used for, and diverted it for use with other business ventures.
                                          Procedural History:
  3
              On March 31, 2020, Walling initiated the present action. Dkt. # 1.
  4
              On April 15, 2020, Plaintiff filed a First Amended Complaint, which is the
  5
       operative pleading in this action (hereinafter the “FAC”). Dkt. # 6.
  6
              On May 26, 2020, Zadeh, Ortega, and PV were served with the summons and
  7
       complaint. See Dkt. # 9, 10, 11. PV, Zadeh and Ortega were required to respond to the
  8
       Complaint by June 16, 2020, but they failed to file a pleading or otherwise respond.
  9
              On June 30, 2020, Plaintiff requested the clerk enter default against them; default
  10
       was entered on July 1, 2020. Dkt # 13.
  11
              On July 2, 2020, the Court ordered Plaintiff to file and serve a motion for default
  12
       judgment no later than July 16, 2020. Dkt. # 14.
  13
              On July 16, 2020, Plaintiff filed a motion seeking default judgment against
  14   defendants to Zadeh, Ortega, and PV. Dkt. # 15.
  15          On December 3, 2020, Defendants filed the a motion to set aside the defaults
  16   entered against all Defendants. Dkt. # 18.
  17          On January 20, 2021, the Court granted Defendants’ motion to set aside the
  18   defaults. Dkt. # 22.
  19          On February 10, 2021, Defendants filed a motion to dismiss under Rule 12(b)(6).
  20   Dkt. # 23. Plaintiff opposed the motion, and the Court has taken it under submission.
  21      B. SUBJECT MATTER JURISDICTION
  22          Subject matter jurisdiction arises under 28 U.S.C. § 1332 (a)(1), diversity of

  23   citizenship. KV and all of its members are citizens of Arizona; Defendants Zadeh, Ortega,

  24   are residents of California, and PV is a California corporation headquartered in California.

  25   KV alleges damages in excess of $75,000 due to Defendants’ conduct.
          C. KEY LEGAL ISSUES
  26
              1. Whether Defendants actually used the funds provided by KV to purchase 10
  27
                 used Toyota Prius cannabis delivery vehicles, as provided in the Agreement.
  28

                                                     3
                                           Joint Rule 26(f) Report
Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 4 of 7 Page ID #:303



  1           2. Whether Defendants actually intended to use the funds provided by KV to

  2               purchase 10 used Toyota Prius vehicles for its cannabis delivery business, as
                  they represented that this was the purpose for the Agreement.
  3
              3. Whether Defendants made misrepresentations in order to induce KV to provide
  4
                  funds.
  5
              4. Whether Defendants acted with malice, so as to warrant punitive damages.
  6
              5. Whether Defendants breached the Agreement.
  7
              6. The amount of damages owed to KW.
  8
              7. Whether the Agreement and its claimed interest and fees violates California usury
  9
                  laws.
  10
              8. Whether the Agreement to finance delivery vehicle for a cannabis business is
  11
                  enforceable under Federal laws.
  12
              9. Whether Mr. Zadeh and Mr. Ortega are going to be held personally liable for any
  13
                  damages which arise from the Agreement which is between KV and PVI.
  14      D. PARTIES AND EVIDENCE
  15          The Plaintiff, Kowall Ventures, LLC is an Arizona limited liability company. It has
  16   two Members: Green Grass Partners, Inc. and M&O Investments, Inc. Green Grass Partners,
  17   Inc. is incorporated in the State of Arizona, with its principal place of business and corporate
  18   headquarters in Chandler, Arizona. M&O Investments, Inc. is incorporated in the State of
  19   Arizona, with its principal place of business and corporate headquarters in Chandler,
  20   Arizona.
  21          Defendant VINCENT MEHDIZADEH aka VINCENT ZADEH is an individual who
  22   at all relevant times resided and did business in the City of Los Angeles, State of California.

  23          Defendant JAIME ORTEGA is an individual who at all relevant times resided and

  24   did business in the City of Los Angeles, State of California

  25          Defendant PINEAPPLE VENTURES, INC. is a California corporation with its
       principal place of business in the City of Los Angeles, State of California.
  26
              Percipient witnesses include David Walling, an officer of Green Grass Partners, Inc.,
  27
       Vincent Zadeh, and Jaime Ortega.
  28

                                                       4
                                             Joint Rule 26(f) Report
Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 5 of 7 Page ID #:304



  1           Key evidence includes the Agreement, as well as evidence of regarding the use of the

  2    funds provided by KV.
          E. INSURANCE
  3
              The parties are not aware of any applicable insurance policy or policies.
  4
          F. MAGISTRATE
  5
              The parties do not consent to assignment of the case to a Magistrate Judge for all
  6
       purposes.
  7
          G. DISCOVERY
  8
              FRCP 26(f)(3)(A): The Parties will exchange initial disclosures on April 30, 2021.
  9
              FRCP 26(f)(3)(B): Discovery is needed on all claims, and defenses, including,
  10
       without limitation, the key legal issues described above. The parties anticipate
  11
       propounding one or two sets of written discovery, including interrogatories, document
  12
       requests and requests for admission. The parties anticipate completion of discovery within
  13
       120 days.
  14          FRCP 26(f)(3)(C): The parties propose a standard litigation hold on all relevant
  15   emails and text messages.
  16          FRCP 26(f)(3)(D): The parties do not anticipate any claims of privilege.
  17          FRCP 26(f)(3)(E): The parties do not at this time believe that there is any need to
  18   modify applicable limitations on discovery.
  19          FRCP 26(f)(3)(F): The Parties will discuss a Protective Order after the Scheduling
  20   Conference.
  21          The parties intend to disclose expert witnesses pursuant to Fed. R. Civ. P. 26(a)(2)
  22   and Local Rule 16-2.4 not later than 90 days prior to trial.

  23          The parties propose a non-expert discovery cut-off of August 27, 2021.

  24      H. MOTIONS

  25          The parties do not presently intend to amend their pleadings, seek to transfer venue,
       or engage in any other type of motion practice.
  26
          I. CLASS CERTIFICATION
  27
              This is not a class action case.
  28

                                                       5
                                             Joint Rule 26(f) Report
Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 6 of 7 Page ID #:305



  1       J. DISPOSITIVE MOTIONS

  2            Defendants may file may file a motion for summary judgment or partial summary
       adjudication. The parties propose a cutoff of for dispositive motions of September 30,
  3
       2021.
  4
          K. SETTLEMENT AND SETTLEMENT MECHANISM
  5
               To date, the parties have not engaged in settlement discussions. Pursuant to the
  6
       Local Rule 16-15.4, the parties agree to participate in the Court’s mediation program
  7
       (ADR Procedure No. 2).
  8
          L. PRETRIAL CONFERENCE AND TRIAL
  9
               The parties propose pretrial conference the week of October 11, 2021 and trial the
  10
       week of November 15, 2021.
  11
          M. TRIAL ESTIMATE
  12
               KV has not requested a jury trial.
  13
               Defendants request a jury.
  14           KV anticipates calling three witnesses. Defendants anticipate calling those same
  15   three witnesses; the need for expert witnesses is unknown at this time.
  16           The parties estimate that the trial in this matter will take 3-4 days.
  17      N. TRIAL COUNSEL
  18         Devon K. Roepcke will try this case for KV.

  19           Matthew Abbasi will try this case for Defendants.
  20
          O. INDEPENDENT EXPERT OR MASTER
  21
               The parties do not believe it will be necessary to appoint a master or independent
  22

  23   scientific expert in this case.

  24      P. OTHER ISSUES
  25
               Aside from Defendants’ Rule 12(b)(6) motion, which is currently under submission,
  26
       the parties do not anticipate other issues affecting the status or management of this case.
  27

  28

                                                       6
                                             Joint Rule 26(f) Report
Case 2:20-cv-03012-FMO-JEM Document 33 Filed 04/09/21 Page 7 of 7 Page ID #:306


       Dated: April 9, 2021            LAW OFFICES OF DEVON K. ROEPCKE, PC
  1

  2
                                       /s/ Devon K. Roepcke
  3                                    DEVON K. ROEPCKE
                                       Attorneys for Plaintiff Kowall Ventures, LLC
  4

  5

  6    Dated:   April 9, 2021          ABBASI LAW CORPORATION

  7

  8                                    /s/ Matthew Abbasi
                                       MATTHEW ABBASI
  9                                    Attorneys for Defendants Vincent Mehdizadeh aka
                                       Vincent Zadeh; Jaime Ortega, and Pineapple
  10                                   Ventures, Inc.
  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              7
                                    Joint Rule 26(f) Report
